AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURS t 3 ry

for the

 

 

Eastern District of California APR 0 & 2019

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORWS,
ey {

Case No. DEPUTY CLERK

United States of America
Vv.

 

 

JONATHAN WARD AND
MONICA NUNES

44a a a a

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of June 1, 2018 through February 1, 2019 in the county of Sacramento in the

 

 

Eastern District of California , the defendant(s) violated:

Code Section Offense Description
18 U.S.C. § 1344 Bank Fraud

This criminal complaint is based on these facts:

(see attachment)

X] Continued on the attached sheet.
tL Le
Complainant’s signature

Special Agent Laura E. Giouzelis
Federal Bureau of Investigation

 

Printed name and title

Sworn to before me and signed in my presence.

      

 

Judge 's signature

a, > .
City and state: BM Clie [ ie “ A. Edmund F. Brennan, U.S. Magistrate Judge

Printed name and title

 

 
AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Laura E. Giouzelis, being duly sworn, depose and state as follows.
I. BACKGROUND AND EXPERTISE OF THE AFFIANT

1, I am a Special Agent with the Federal Bureau of Investigation (FBI) and have
been so employed for eight years. I am currently assigned to the Sacramento Field Office where
I investigate fraud and organized crime. My training and experience includes a seventeen-week
basic training course at the FBI Academy and supplemental training in terrorism, fraud, and the
development and operation of confidential sources. I have participated in the several
investigations involving bank fraud, wire fraud, aggravated identity theft, and money laundering.

2. The facts in this affidavit are based on my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

3. FBI and the California Regional Enforcement Allied Computer Team (REACT)
Task Force conducted much of the investigation described below. REACT is a partnership of
California local, state, and federal agencies formed in cooperation with private industry to
investigate technological crime. REACT conducts multi-jurisdictional investigations including
stolen high technology, identity theft, and other computer related crimes.

II. NATURE OF THE APPLICATION

4. This affidavit is submitted in support of a criminal complaint against Jonathan
WARD and Monica NUNES for committing bank fraud in violation of 18 U.S.C. § 1344. As set
forth below, there is probable cause to believe that the above individuals committed bank fraud
in the Eastern District of California and elsewhere. This affidavit also demonstrates that WARD
and NUNES committed additional violations of at least 18 U.S.C. §§ 1028A (aggravated identity

theft) and 1956 (money laundering).

ll. . APPLICABLE LAW
5. Title 18 United States Code, Section 1344, describes the offense of bank fraud

 

 
and states, “Whoever knowingly executes, or attempts to execute, a scheme or artifice (1) to |
defraud a financial institution; or (2) to obtain any of the moneys, funds, credits, assets,
securities, or other property owned by, or under the custody or control of, a financial institution,
by means of false or fraudulent pretenses, representations, or promises; shall be fined not more
than $1,000,000 or imprisoned not more than 30 years, or both.”

IV. STATEMENT OF PROBABLE CAUSE

A. Background of the Investigation

6. This investigation has shown that WARD, NUNES, and others yet to be named,
acquired “Point of Sale” (POS) terminals by either purchase or theft and manipulated them to
make fraudulent merchant refunds starting on or about June 1, 2018, and continuing until on or
about February 1, 2019. This investigated bank fraud scheme is referred to as “Forced Post
Refund Fraud” or “Refund Fraud”. The scheme exploits the refund process of the merchant
accounts of various banks and payment processors. A merchant account is a type of bank
account that allows businesses to accept payments via multiple electronic methods, typically
using debit and credit cards (“access cards”). Such an account is established under an agreement
between a merchant (e.g., a retail establishment) and a merchant acquiring bank for the
settlement of access card transactions. The acquiring bank processes credit or debit card
payments on behalf of the merchant.

7. When a legitimate business wants to accept access cards as payment for
merchandise or services, they open a merchant account with an acquiring bank to manage funds
and process credit and debit transactions. For example, when a merchant makes a sale and
accepts payment via an access card, they enter the amount of the sale and then “swipe” the
access card on a POS terminal. The terminal reads the magnetic stripe on the rear of the access
card and processes the purchase by electronically transmitting a request to initiate a transfer of
funds from the access card holder’s account to the merchant’s account. This transaction is
completed by a bank directly or via a payment processor over phone lines or the internet.

8. Although some acquiring banks act as their own processor to process payment

 

 
and refund transactions involving access cards, others employ a specific payment processing
company (“payment processor’) to process the payments and refunds for them. A payment
processor can be appointed by a merchant to handle transactions from various channels such as
credit-and debit cards for the merchant acquiring banks.

9. In general, when a payment processor is used to process card transactions, the
merchant’s POS terminal transmits a merchant ID number and other information to the payment
processor indicating that the transaction is legitimate. In an operation that will usually take a few
seconds, the payment processor will check the transmission data by forwarding it to the
respective access card’s issuing bank or card association (e.g., Visa) for verification. Once the
payment processor has received confirmation that the credit card details are verified, the
information will be relayed back via a payment gateway to the merchant, who will then complete
the payment transaction. The funds are then transferred from the purchaser’s/access card user’s
account and deposited into the merchant’s account.

10. Similarly, when a merchant requests a refund of a purchase they again swipe the
purchaser’s access card at the POS terminal and enter the refund amount. The POS terminal
reads the magnetic strip on the rear of the access card and processes the refund. The refund
amount is then deducted from the merchant’s account and credited to the access card’s account.

11. | Using one or more POS terminals that were reprogrammed with new merchant
account information, WARD and NUNES executed fraudulent refunds, even though no
purchases were ever made. During this fraudulent refund process, the payment processor or
bank, believing that the transmitted request for refunds came from the true merchant(s),
transmitted false refund money to the access card account. WARD and NUNES then depleted
the access card by using it to make purchases, ATM cash withdrawals, and money order
purchases. These fraudulent refunds resulted in losses to the banks holding the merchant
accounts. The victim merchants likely did not realize the funds were withdrawn until they
checked their bank statements, which may have taken days or even weeks. By that time, the

money had been transferred from the merchant bank account to the access card accounts and

 
often removed from the card accounts via subsequent purchase or transfer.

12. Gabrielle Ferrar Diamonds is a business located at 214 Main Street, Chico,
California, in the Eastern District of California whose merchant payment processor is a company
called Worldpay/Vantiv. An employee of Gabrielle Ferrar Diamonds confirmed WARD and
NUNES were never employed or legally associated with that business. Additionally, the store
hours listed for Gabrielle Ferrar Diamonds are 10:00 am to 5:30 pm, Tuesday through Friday,
and 10:00 am to 5:00 pm on Saturday. Gabrielle Ferrar Diamonds was identified as a victim of
this fraud. Gabrielle Ferrar Diamonds’ merchant account is with Tri Counties Bank, a bank that
is FDIC insured.

13. | Matsuda’s Nursery is a business located at 10600 Florin Road, Sacramento,
California, in the Eastern District of California whose merchant payment processor is also
Worldpay/Vantiv. WARD and NUNES were never employed by that business. Additionally,
the hours of operation for Matsuda’s are Monday through Friday, 7:00 am through 4:30 pm.
Matsuda’s was identified as a victim of this fraud. Matsuda’s merchant account is with Wells
Fargo, a bank that is FDIC insured.

14. Instant Storage is a business located at 301 State Road, Bakersfield, California, in
the Eastern District of California whose merchant payment processor is also Worldpay/Vantiv.
WARD and NUNES were never employed by Instant Storage. Additionally, the hours of
operation for Instant Storage are Monday through Friday, 8:00 am through 5:00 pm. Instant
Storage was identified as a victim of this fraud. Instant Storage’s merchant account is with Bank
of America, a bank that is FDIC insured.

B. Evidence of Bank Fraud Obtained from Searches

15. ‘In July 2018, REACT investigators were investigating WARD and NUNES after
identifying them as participants in this bank fraud scheme against at least Instant Storage as
discussed herein. REACT investigators knew that the suspects often conducted refund fraud
from various hotels. Based on my experience and discussions with other law enforcement

personnel, criminals often conduct fraud schemes from hotels to hide their true identities and the

 

 
location of incriminating evidence. On September 21, 2018, REACT investigators obtained a
federal search warrant to track a mobile device having phone number 415-516-7613, which was
a phone number associated with WARD. On October 12, 2018, REACT investigators tracked
WARD and NUNES to a Pleasanton Marriot, located at 11950 Dublin Canyon Road, Pleasanton,
California. At that time, the REACT investigators knew that both WARD and NUNES were on
searchable probation, and they suspected that WARD and NUNES were involved in Refund
Fraud. REACT officers then contacted WARD and NUNES in and around WARD’s vehicle, a
Black Cadillac Escalade, in the parking lot of the Pleasanton Marriot, and conducted a search of
the Cadillac.

16. During the Cadillac search, officers found a loaded handgun and a personal use
amount of methamphetamine. Both WARD and NUNES were convicted felons, and officers
arrested them that day on gun and drug charges. REACT officers also located and seized
multiple access cards in the Cadillac. Additionally, WARD had the following items in his wallet
at the time of his arrest (the list is not exhaustive):

a) A Patelco Credit Union debit card ending x5396 and having the name “Jonathon

Ward”;

b) A Key Bank debit card ending x2088 and having the name “Jonathon Ward”; and

c) A PayPal card ending x8910 and embossed with the name “Jonathon Ward.”
NUNES had the following items in her purse at the time of her arrest (the list is not exhaustive):

a) A receipt for a US Postal money order paid by a Bank of America Bank debit card

ending x7243 (the money order was in the amount of $900.00 and dated
7/16/2018); and
b) A receipt dated October 12, 2018 showing the purchase of $50.00 worth of credits
from a Recharge Kiosk at Boomers (miniature golf/go karts) in Livermore
purchased with PayPal card ending x8910.
Additionally, REACT officers found a prepaid Card.com access card embossed with the name of

Person 1 and account ending x5876 near the console in the Cadillac.

 

 
17. | REACT investigators learned that WARD and NUNES had directed the
relocation of specific items of evidence and contraband to 3150 Mills Drive, Brentwood,
California, to avoid law enforcement detection and seizure, which was the residence of WARD’s
sister. Investigators then obtained a state search warrant to search that residence and executed
the search on October 17, 2018. Among the items seized at the residence were:

a) Nine POS terminals;

b) ~— A Wells Fargo debit card ending x2061 and having the name of Person 2 (used to

accept fraudulent refunds from listed Worldpay merchants);

c) A Wells Fargo debit card ending x7922 and having the name Monica Nunes;

d) A handwritten note detailing a script for a conversation to Mercury Payments

regarding a JW Rental account at Paypal;

e) A Republic Bank and Trust card ending x3 558 and having the name of Person 3;

f) A visually blank, re-encoded Conduent access card in the name of Person 4 and

issued on behalf of the Federal Government for disability payments associated
with benefit account ending x1594;!

g) A handwritten note on mail addressed to WARD’s sister stating, “$1,000 Shut off

card have card mailed — PayPal — JW rentals Gmail.com”; and

h) A Dell laptop containing electronic data consistent with software and hardware

used to skim and capture information from an access card magstripe (including
information relating to a Bank of the Internet prepaid debit card ending x9191).

18. Shortly after their arrests, WARD and NUNES were released on bond in October
2018. WARD was arrested again on February 1, 2019, on new state charges, and NUNES was

 

' This card was a blank, i.e., it had no markings on it and only a magstripe affixed to it. The card
number and the name information were gleaned from the encoded magstripe and subsequently
verified by Conduent. Conduent reported the re-encoded card was for a government benefit
account ending x1594. Based on my training and experience, criminals use blank access cards to
encode stolen or otherwise obtained credit/debit account information for the purpose of
facilitating fraud schemes.

 

 
arrested again on February 2, 2019, on an outstanding state warrant.

 

19. At the time of WARD’s arrest on February 1, 2019, his BMW (CA License Plate
J654BO) was impounded. Later that month, during the execution of a search warrant on
WARD’s BMW, law enforcement seized at least one reprogrammed POS terminal (a Verifone
VX 520) together with indicia belonging to WARD and NUNES. A receipt on the terminal
indicated that it was fraudulently modified and linked to a merchant account for a business
named “City of Akron Law Department,” which was an account not authorized for that particular
terminal. Investigators later determined that the City of Akron Law Department was a victim of
Refund Fraud in January 2019. Data on the terminal also indicated that it was linked to a
merchant account for the Spine and Orthopedic Center in Deerfield Beach, Florida. Investigators
later determined that the Center was also a victim of Refund Fraud in approximately December
2018. In the BMW, investigators also found a prepaid debit card ending x1515 that was used to
access the payment processor associated with at least the City of Akron Law Department for
approximately $47,000 in fraudulent refund transactions.

C. Specific Acts of Bank Fraud
Fraudulent Refunds Relating to Instant Storage

20. | Worldpay/Vantiv records show that on July 15, 2018, multiple fraudulent refunds

were loaded onto Key Bank debit card x2088 (found in WARD’s wallet at the time of his

October 12, 2018, arrest) from the following merchant accounts and in the following amounts:

 

Merchant
Account Owner Date _ Refund

 

Instant Storage 7/15/2018 $3,585.44

 

Instant Storage 7/15/2018 $4,564.44

 

Instant Storage 7/15/2018 $5,500.00

 

Instant Storage 7/15/2018 $4,123.65

 

Instant Storage 7/15/2018 $4,366.66

 

 

 

 

 

 

 
| Instant Storage | 2/15/2028 | $3,333.55 |

 

Worldpay/Vantiv is the payment processor for Instant Storage. Worldpay/Vantiv records show
that WARD and NUNES used an unauthorized POS terminal to access Instant Storage’s
merchant account between July 15 and 16, 2018, using IP address 40.129.186.144. This IP
address was leased to The Residence Inn located at 1000 Airway Boulevard, Livermore,
California, on those same dates. A REACT investigator contacted The Residence Inn Assistant
Manager, and /s/he provided a hotel registry that listed WARD as having occupied a room at The
Residence Inn between July 14 and July 16, 2018. Additionally, s/he provided security
surveillance video showing WARD at the hotel. He/she also provided the e-mail address
provided by WARD to The Residence Inn at the time of check in: Still2theleft@gmail.com.
Facebook records show that e-mail belonging to WARD.

21. Bank records show that Bank of America card x7243 was used to purchase the
money order found in NUNES’s purse, dated July 16, 2018. This card was also used for two
fraudulent refunds from Instant Storage. According to Worldpay/Vantiv records, the first refund
was for $1500.00 on July 16, 2018, at 5:08:07 am, and the second refund was for $6666.68 on
July 16, 2018, at 5:31:42 am. The card used to purchase the money order was the same card
used to process the fraudulent transactions. The money order receipt in NUNES’s purse showed
she had access to card x7243.

Fraudulent Refunds Relating to Matsuda’s Nursery

22. According to records from Worldpay/Vantiv, Patelco Credit Union card ending
x5396 (found in WARD’s wallet on October 12, 2018) received an unauthorized $9000 refund
from Matsuda’s on October 2, 2018, at 12:16:34 am. —

23. Additionally, Conduent debit card ending x1594 was found during the search of
1350 Mills Drive. This card was used to access Matsuda’s merchant account to process

unauthorized refunds on October 2 through October 4, 2018, for a total of over $7700.00 in loss.

 

 
Worldpay/Vantiv records show this card was also used to access several other Worldpay
merchant accounts to conduct fraudulent refunds in Florida and Indiana. Conduent records show
some of the stolen funds were removed through an ATM withdrawal in Rancho Cordova,
California, on October 3, 2018. Further review of Conduent records show several transfers of
funds, after the fraud, to WARD’s fictitious PayPal business, JW Rentals.

24. According to Worldpay/Vantiv records, starting on September 25, 2018, and
ending on October 11, 2018, unauthorized POS terminals accessed accounts for two other
WorldPay/Vantiv merchants, The Stapleton Group and Cicero Chiropractic, to execute
fraudulent refunds. These refunds caused the electronic transfer of merchant funds to various
access cards, including the Conduent card x1594 for an additional $1747.94 of fraudulent
transfers.

25. On October 5, 2018, REACT investigators obtained a federal cell phone ping
warrant for prospective location data, as well as historic location information, associated with
telephone number 415-516-7613, which was the mobile phone number associated with WARD.
WARD was in possession of this phone when he was arrested on October 12, 2018. An analysis
of historic location information for this phone showed that WARD was located at Santiam River
Court, Rancho Cordova, on October 1 through October 3, 2018. WorldPay/Vantiv records show
that, during that same timeframe, WARD and NUNES were executing fraudulent refunds that
targeted Matsuda’s Wells Fargo merchant account. Particularly, WorldPay/Vantiv processed
fraudulent refunds and loaded merchant funds onto cards x3558, x5396, x1954, and x2061,
which were associated with WARD. Other records show that, on October 3, 2018, some of the
refund funds were transferred to WARD’s JW Rentals PayPal account, which is described
further below.

26. Additionally, after WARD’s arrest on October 12, 2018, REACT investigators
obtained a search warrant for the contents of WARD’s cell phone. On the phone, investigators

found a photograph taken by the phone on September 16, 2018, at 11:59 pm, which included

 

 
metadata” having GPS coordinates showing the photo was taken at Santiam River Court, Rancho
Cordova, California. This is the same date that card x1594 was used to process fraudulent
refunds, and this card was found in WARD’s possession when he was arrested on October 12,
2018.

27. Wells Fargo debit card x2061 was found during the search of WARD’s sister’s
residence at 3150 Mills Drive on October 17, 2018, along with other items associated with
WARD. This card was issued in the name of Person 2. Bank records show this card was used to
accept fraudulent refunds from Matsuda’s, including two $9000 refunds executed on October 1,
2018, at 10:22:26 pm and 10:33:46 pm. Wells Fargo records for card x2061 also show PayPal

purchases for PayPal merchant “JW Rentals” as indicated below:

 

 

 

 

 

 

 

 

 

 

Merchant Date Purchase
JW Rentals 10/3/2018 | $ 304.00
JW Rentals 10/3/2018 | $ 122.65
JW Rentals 10/3/2018 | $ 289.84
JW Rentals 10/3/2018 | $ 280.00
JW Rentals 10/3/2018 | S 255.53
JW Rentals 10/3/2018 | $ 480.00
JW Rentals 10/3/2018 | S 500.00
JW Rentals 10/3/2018 | $ 559.87
JW Rentals 10/3/2018 | $ 899.55

 

 

 

 

 

 

* Metadata is information stored on a phone associated with files on that phone that provides
unique information about the associated files. For example, a “.jpg” file is commonly associated
with an image; however, the metadata associated with this .jpg files may include information
including but not limited to the date the image was captured, the author of the image, the location
where the image was created, the source of the data, and the source of the file.

10

 

 
JW Rentals | s0/3/2018 | 288.88 |

 

28. According to records from Key Bank, on July 9, 2018, WARD was issued a debit
card ending x2088. On that same day, a Key Bank account was opened in Murray, Utah, in
WARD ’s name and associated with email address JWRentals415@gmail.com. Key Bank
provided a security photograph of WARD on the day the account was opened at Key Bank
confirming his identity. Additionally, PayPal records show WARD was issued card x8910 for
business, “JW Rentals,” with an e-mail for WARD listed as JWRentals@gmail.com. Records
from Wal-Mart show PayPal card x8910 was used on October 5 and 8, 2018, at a store in
Folsom, California. WalMart surveillance images show WARD and NUNES making purchases
at the store using card x8910. Card x8910 was also found on WARD at the time of his arrest on
October 12, 2018. At the time the PayPal purchases were made for the JW Rentals account,
WARD had access to the JW Rentals Key Bank account and the PayPal card. I have found no
evidence showing that JW Rentals is a legitimate business. Based on my training and
experience, criminals will create fake businesses to launder the proceeds of fraudulently obtained
money to avoid law enforcement detection of the location or true nature of the funds. NUNES
had access to card x8910 as shown by the indicia found in her purse during the arrest on October
12, 2018, specifically the receipt dated October 12, 2018 from a Recharge Kiosk at Boomers in
Livermore, California.

Fraudulent Refunds Relating to Gabrielle Ferrar Diamonds

29. Wells Fargo card x7922 was also found during the search of WARD’s sister’s
residence at 3150 Mills Drive on October 17,2018, and was issued to NUNES. Photos from a
JP Morgan Chase Bank ATM located in Oakland, California, show that, on August 23, 2018,
Monica NUNES exited WARD’s vehicle, a Black Cadillac Escalade, approached the ATM, and
made a $300.00 withdrawal using card x7922. The JP Morgan Chase ATM then captured

images of NUNES conducting a balance inquiry on the Bank of the Internet card x9191.

11

 
Worldpay/Vantiv transaction records show card x9191 was used to accept multiple fraudulent

refunds as follows:

 

Merchant Date Refund

 

Gabrielle Ferrar Diamonds 8/18/2018 | $499.99

 

Gabrielle Ferrar Diamonds 8/20/2018 | $499.99

 

Gabrielle Ferrar Diamonds 8/20/2018 | $499.92

 

Gabrielle Ferrar Diamonds 8/20/2018 | $485.33

 

Gabrielle Ferrar Diamonds 8/20/2018 | $499.99

 

 

 

 

 

30. According to records from payment processor Worldpay/Vantiv, between August
16 and August 20, 2018, Gabrielle Ferrar Diamonds’ merchant account was accessed multiple
times for unauthorized refund transactions. Particularly, Worldpay/Vantiv reported fraudulent
refunds were electronically transferred from the merchant account to a number of access cards.
Metadata from photos (of POS terminals) obtained from WARD’s phone indicates the photos
were taken between August 16 and August 20, 2018 — the same time that Gabrielle Ferrar
Diamonds’ account was compromised. The metadata also shows they were taken at a Holiday
Inn located in Tracy, California, in the Eastern District of California. Card x9191 was
fraudulently used to access refunds from Gabrielle Ferrar Diamonds on August 18, 2018, and
multiple times on August 20, 2018. Additionally, ATM photos show that NUNES later checked
the balance on this card on August 23, 2018, at a Chase Bank in Oakland, California.

OF Specific Acts of Identity Theft

31. Following the arrest of WARD and NUNES, a prepaid debit card embossed with

victim name Person 1 and account ending x5876° was found in the center console of WARD’s

 

3 When a prepaid debit card is purchased, initially, money from the purchaser is loaded onto the
card. Once the money on the prepaid card is spent, the user must register the card with a name
and personally identifying information (e.g., DOB) to load additional money onto the card. The

12

 

 
Cadillac. On February 5, 2019, REACT Investigator Keith Miller spoke with Person 1 regarding
card x5876. Person 1 said that in August 2018 his/her car was stolen from his home in Fairfield,
California. His/her wallet containing his social security card and his driver’s license was in the
vehicle at the time. Person 1 said s/he neither applied for nor obtained the x5876 access card
connected to WARD, and s/he never gave anyone permission to use his/her identity for any
reason. Specifically, s/he does not know WARD or NUNES and did not give them permission to
use his/her personal identifying information to obtain access cards.

32. Bank records show card x5876 was opened in the name Person 1 with his/her true
date of birth and social security number. Worldpay/Vantiv records show card x5876 was used to
conduct three fraudulent refund transactions on September 25 and 28, 2018, for a total of
$1499.97.

33. | A Republic Bank and Trust access card x3558 with the name Person 1 was also
found during the search of 3150 Mills Drive. According to Worldpay/Vantiv records, this card
was used to conduct two fraudulent refund transactions on October 4, 2018 for a total of
$1999.99.

34. | Based on my experience and conversations with other law enforcement officers,
criminals use stolen identities to evade law enforcement detection from the true identity of the
criminal conducting the fraudulent act. Additionally, criminals involved in conducting crimes
including bank fraud must use real identities to commit their criminal acts because the bank will
not open accounts or issue access cards to persons with incorrect identifying information. For
example, a bank will not open an account if the date of birth of the applicant is not correct.

///
///
///
///

 

prepaid card company the issues an embossed card to the purchaser, with the name and card
number printed on the card and encoded in the magstripe on the back of the card.

13

 

 
Vv. CONCLUSION
35. Based on the foregoing, there is probable cause to believe that Jonathan WARD

and Monica NUNES committed a bank fraud scheme, particularly the Refund Fraud scheme
described above, in violation of 18 U.S.C. § 1344, beginning on or about June 1, 2018, and
continuing until on or about February 1, 2019, in the Eastern District of California and

elsewhere.

LZL<

Laura E. Giouzelis
Special Agent
Federal Bureau of Investigation

Read and approved as to form.

Robert peal Artuz

Special Assistant U.S. “Attomey 2

Subscribed and sworn to before me this Hay of April, 2019

 

 

United States Mogi J udge

14

 

 
